Citation Nr: 1311597	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  07-31 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from November 1963 to November 1965, including service in the Republic of Vietnam from August 1965 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for tinnitus.

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

This case was previously before the Board in April 2011, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran did not experience tinnitus during service.

3.  The Veteran did not experience continuous symptoms of tinnitus after service.

4.  The current tinnitus is not causally or etiologically related to service, to include any injury or event therein.



CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letters dated in March 2006 to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in September 2006 and March 2009 provided this notice.  The claim was readjudicated in November 2009, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran was examined by VA in 2007, in connection with his claim of entitlement to service connection.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claim, including his history and evaluations.  

The Board observes that, during his July 2010 hearing, the Veteran testified that he received treatment at the VA facility in Temple for complaints of vertigo and possible complaints of ear ringing.  This treatment occurred sometime in the 1970s, and the pursuant to the remand, efforts were made to obtain those records; however, a June 2012 memo shows the VA facility in Temple indicated the records are unavailable.  The Veteran was advised in the July 2012 supplemental statement of the case (SSOC) that these records are unavailable.  In light of the foregoing actions, the Board finds that further efforts to obtain the Veteran's missing records would be futile and the duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was sufficiently satisfied.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria for Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).   In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The disability at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis of Service Connection

The Veteran asserts that tinnitus is related to his military service.  In the Notice of Disagreement, VA Form 9, and testimony before the undersigned, the Veteran contends that his tinnitus began during service due to his service in an artillery unit, particularly in Vietnam.  At the hearing before the Board in July 2010, the Veteran stated that he was exposed to noise from artillery during the entire time he was in Vietnam.   

The Veteran's official military documentation contained in his claims file does not establish that the Veteran engaged in combat against enemy forces as contemplated by VA regulations.  Service records show that the Veteran's military occupation while serving in Vietnam was field artillery and radio operator.  However, the DD Form 214 does not reflect that he received any decorations or medals indicative of involvement in combat.  Service records do not indicate that the Veteran participated in any campaigns.  There is no other sufficient indication of combat service.  For these reasons, the Board finds that the Veteran did not "engage in combat" and the provisions of 38 U.S.C.A. § 1154(b) are not applicable.  

The Board does find the Veteran competent to describe being exposed to loud noise.  A lay person is competent to testify as to observable symptoms and first hand events.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board finds that the Veteran is competent to report that he was exposed to loud noise in service.  The Board also finds that the Veteran's statements that he was exposed to artillery noise in service are credible since these statements are consistent with his circumstances of service.  The Veteran is also competent to describe observable symptoms such as ringing in the ears but as discussed in detail below, the Boards finds that the Veteran's statements concerning his symptoms of tinnitus are not credible.  

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not have complaints of tinnitus in service, did not have a diagnosis of tinnitus in service, and did not experience continuous symptoms of tinnitus since service.  The Board finds that the weight of the evidence demonstrates that the Veteran's tinnitus is not related to injury, disease, or other event in service.  

The service treatment records do not show treatment for tinnitus; physical examination of the ears and the neurological evaluation were normal at the November 1965 separation examination.  See 38 C.F.R. § 3.303(a), (b). 

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of tinnitus after service.  Medical records submitted after the Veteran's March 2006 claim for benefits show that the first treatment for his ears was in 2005, nearly forty years after service.  The Board notes that the Veteran gave a subjective history of treatment for tinnitus at his February 2006 VA Agent Orange examination, but did not report experiencing tinnitus during service, chronic symptoms during service, or continuous symptoms since service separation.  He first made such assertions at or after the time that he filed the current VA claim for compensation.  

Although the Veteran is competent to report certain symptoms of tinnitus, the Board finds that his reports of symptoms in service and continuous symptoms since service are inconsistent with his own, previously reported histories and other evidence of record, and are not credible.  As noted above, the Veteran did not assert that he had a diagnosis of tinnitus until 2006.  Additionally, he did not assert that this tinnitus was related to active service until he filed his claim for benefits in 2006.  In particular, inconsistent with his current assertion and testimony of continuous post-service symptoms of tinnitus, in 1975 the Veteran filed a claim for service connection for a right knee disorder.  At that time and again in 1988 (in relation to his petition to reopen the right knee claim), he did not claim service connection for, or even mention that he had, symptoms of tinnitus, despite assertions at his July 2010 Board hearing before the undersigned that he was treated in the 1970's for tinnitus.  To the contrary, there is no indication of related complaints or symptoms of tinnitus at that time, nor is there any indication of continuous symptoms since that time.  Where the Veteran filed a claim for service connection, but did not mention tinnitus symptoms at that time, this strongly suggests that there was no pertinent tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding another claim for service connection, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in another instance where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted; thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding another claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain tinnitus in service, or the lack of tinnitus symptomatology at the time he filed the claim, or both.  

The Board has also considered the statements of the Veteran, attesting that he has a history of in-service noise exposure and tinnitus.  These statements, combined with the clinical evidence of record, do not demonstrate a relationship between the Veteran's active service and his current tinnitus, either by direct nexus or by a showing of continuous symptoms since service separation.  Of note, the Board observes that the November 2007 VA audiological and ear disease examiners opined that the Veteran's claimed tinnitus was not likely related to his service; both VA examiners noted that the Veteran did not have noise-induced hearing loss.  The VA physician opined that it was unlikely that the tinnitus was related to service noise.  The VA audiological examiner indicated that the Veteran's his reported symptomatology was not consistent with tinnitus and it was unlikely that the Veteran had tinnitus that was related to service.    

The Veteran has not submitted any competent evidence which relates the claimed tinnitus to injury or disease or other event in service.  The Veteran, as a lay person, is competent to describe observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology of the tinnitus falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Board finds that the Veteran is not competent to relate a post-service diagnosis of tinnitus to an injury or event in service. 

The Board also observes that, when the Veteran sought treatment for his ears in 2005,  prior to the current claim for benefits , it is significant that he did not make any assertions of chronic symptoms in service or continuous symptoms since service regarding his claimed tinnitus.  Lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Likewise, as indicated earlier, at separation from service, the Veteran's neurological and physical examinations were normal; the Veteran also did not make any related complaints when seeking treatment at VA in 1975 and 1976.   

Similarly, the evidence does not demonstrate tinnitus in service or for years after service.  For these reasons, the Board finds that the Veteran's statements and testimony for compensation purposes that he had tinnitus symptoms during service and that he experienced continuous symptoms since service are outweighed by the other, more contemporaneous lay and medical evidence of record, and are not credible.  See Caluza at 511 (1995); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).

Moreover, the Board notes that the VA and private treatment records associated with the Veteran's claims file do not show that he reported any history of in-service symptoms of tinnitus.  As previously discussed, the Veteran sought VA medical treatment in 1975 and 1976 in connection with another claim, and gave no history of in-service symptoms of tinnitus, gave no history of post-service symptoms, and made no complaints of symptoms of tinnitus.  The Veteran did not complain of tinnitus or allege that his tinnitus was related to his service until his current claim for VA disability compensation benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Such evidence weighs against findings of chronic symptoms of tinnitus in service or continuous symptoms since service. 

The preponderance of the evidence of record is against a finding that the Veteran's tinnitus is related to service; therefore, the claim for service connection of this disability must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for tinnitus is denied.




____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


